Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application number PCT/US20/27807, filed on 04/10/2020 ,now abandoned 16417010.

Claims 1- 18 and 21-22 have been examined.
This action is made FINAL.

Claim Rejections – 35 USC § 101

In light of the claim amendments the 101 rejections to claims 1-20 have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable by Viegas et al. [US 20180088753 A1, September 28, 2017], in view of Zhou et al. [US 20170154116 A1, June 25, 2015].

With respect to claim 1, Viegas teaches a method for providing recommended charts, the method comprising:
causing a display of a plurality of data series in a user interface of an application ([0005] the suggested charts may be included in a chart suggestion list that is displayed in a first portion of a user interface while the data table is concurrently displayed in a second portion of the user interface);
receiving, from a user having a user type, a selection of data arranged in a plurality of data series [e.g. data table] ([0019] different views and capabilities may be provided to the collaborators based on their user type to enable editing, commenting on, reviewing, or simply viewing the collaborative document. Once granted permission to access the collaborative document, the collaborators may access the collaborative document to perform operations allowed for their user type. 
[0058] the processing device may receive a selection of a subset of data in the data table 120,.. the processing device may prioritize the selected subset of data to be used for chart creation); 
classifying each data series of the plurality of data series into a series data type [e.g. identify relationships may be for the selected subset of data, new data types] new relationships may be identified for the selected subset of data, new data types may be determined for the selected subset of data, new prerequisite criteria for charts may be determined for the selected subset of data, etc. and the processing device may create the revised suggested charts accordingly); and
causing a display of the plurality of recommended charts in the user interface ([0044] FIG. 3, a chart suggestion list 200 generated based on a user selection of data in a data table 120. The data table 120 may be displayed in a user interface 144A of a collaborative spreadsheet document. In particular, the user may select a subset of the data from the data table 120, as represented by the highlighted portion of cells in the data table 120. The chart generation module 124A may generate one or more suggested charts based on the selected subset of data. For example, the data types of the columns present in the selected subset of data may be determined, statistics 121 about the columns present in the selected subset of data may be determined, a relationship may be identified for at least two columns of data present in the selected subset of data, and so forth. The rules 125A or the machine learning model 123 may be used to produce one or more suggested chart types for the selected subset of data. The chart generation module 124A may generate suggested charts based on the suggested chart types. An insights table 204 that previously displayed suggested charts representing the entire data table 120 may be dynamically updated to show at least one suggested chart representing the subset of data selected by the user).


determining, using a machine learning model, a plurality of charts to recommend for visually describing the selected data based on the selected data, the series data type for each data series of the plurality of data series, and the user type.
Zhou teaches determining, using a machine learning model, a plurality of contents to recommend describing the selected data based on the selected data, the series data type for each data series of the plurality of data series, and the user type ([0030] interest weights of the features of the multiple contents to be pushed are found from the recorded features and the interest weights, and interest scores of the multiple contents to be pushed for the type of the user are calculated. In the technical solution of the embodiment, a user's interest model can be established according to the features of the social network data and the corresponding interest weights described above, and the candidate contents needed to be pushed to the user can be selected based on the interest model.
[0034] interest scores of the multiple contents to be pushed are redetermined based on a click behavior of the type of the user on the multiple contents to be pushed.
[0036] In the technical solution of the embodiment, if the user clicks and reads the pushed contents, it indicates that the push is accurate; but if the user clicks a button of disinterest for the pushed content, it indicates the user has less interest of the features such as category or theme corresponding to the content. In this case, the interest score of the content is estimated based on the actual behavior of the user and 
wherein the machine learning model has been trained on prior selections of other users having the user type ([0069] a system for recommending contents based on a social network is further provided according to another embodiment of the disclosure. The social network data includes a social network account, the features of the social network data include a category and a theme of the social network account, and the behavior of the type of the user on the social network data includes a concern behavior on the social network accounts of the same category or the same theme.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Viegas with determining using a machine learning model, a plurality of contents to recommend based on user type of Zhou. Such a modification would adopt a more intelligent way to provide the information required for the users, and to recommend most valuable and interested information to different users (Zhou [0005]).

With respect to dependent claim 2, Viegas as modified by Zhou further teaches ranking each chart of the plurality of recommended charts (Viegas [0070] an initial chart 704 is generated for table 120 based on the statistics of the data table 120, an identified relationship of at least two columns in the data table 120, data types of the cells, etc…), wherein each chart of the plurality of recommended charts is displayed in the user interface in accordance with each chart’s respective ranking 

With respect to dependent claim 3, Viegas as modified by Zhou further teaches receiving a selection of a first chart of the plurality of recommended charts (Viegas [0074] the processing device may generate the chart suggestion list 200 including at least one of the one or more additional suggested charts. The rule 125A-125Z or the machine learning model 123 may score the additional suggested charts, which may be arranged in the chart suggestion list 200 based on the score and/or a diversity criterion); and updating the machine learning model based on the received selection (Viegas [0074] the chart suggestion list 200 may be displayed in the insights table 204 of the user interface 144A concurrently with the initial data table and/or the additional data table that was created).
 
With respect to dependent claim 4, Viegas as modified by Zhou further teaches causing the display of the plurality of data series in a first portion of a the user interface; and causing the display of the plurality of recommended charts in a second portion of the user interface, wherein the first portion of the user interface is adjacent to the second portion of the user interface (Viegas [0005] the suggested charts may be included in a chart suggestion list that is displayed in a first portion of a user interface while the data table is concurrently displayed in a second portion of the user interface).

receiving a second selection of data arranged in the plurality of data series; determining, using the machine learning model a second plurality of charts to recommend for visually describing the second selection of data based on the second selection of data, the series data type for each data series of the plurality of data series, and the user type (Zhou [0030] interest weights of the features of the multiple contents to be pushed are found from the recorded features and the interest weights, and interest scores of the multiple contents to be pushed for the type of the user are calculated. In the technical solution of the embodiment, a user's interest model can be established according to the features of the social network data and the corresponding interest weights described above, and the candidate contents needed to be pushed to the user can be selected based on the interest model); and
updating the second portion of the user interface to cause a display of the second plurality of recommended charts, wherein the second plurality of recommended charts are different than the plurality of recommended charts previously displayed in the second portion of the user interface (Viegas [0022] an enhanced graphical user interface may be provided that concurrently displays a data table and a chart suggestion list. A user may directly select a chart from the chart suggestion list to be included in the collaborative document without switching between different screens, windows or user interfaces).

With respect to dependent claim 6, Viegas as modified by Zhou further teaches wherein the second selection of data is a subset of the data (Viegas [0039] FIG. 3, 

With respect to dependent claim 7, Viegas as modified by Zhou further teaches receiving an indication to change a series data type corresponding to a first data series of the plurality of data series; and based on the changed series data type, updating the second portion of the user interface to cause a display of a second plurality of recommended charts, wherein the second plurality of recommended charts are different than the plurality of recommended charts previously displayed in the second portion of the user interface (Viegas [0040] FIG. 2, the user or a collaborator may insert data in the data table 120 in columns F, G, H, and I as shown. Upon the insertion of the data, an insight table 204 may be generated after one or more suggested charts are created for the data table 120 based on the statistics 121 about the columns, one or more identified relationships between at least two columns, data types of the cells, prerequisite criteria related to the charts, and so forth. For example, the insight table 204 contains a chart 206 that is a depiction of a relationship determined using the rules 125A or the machine learning model 123. As depicted, the sales data of a product "Rx983 Small" is part of the data table 120).

With respect to dependent claim 8, Viegas as modified by Zhou further teaches displaying a label associated with each data series of the plurality of data series; (Viegas [0044] Fig. 3, 120, the data types of the columns present in the selected subset and displaying an indication of the corresponding data series type adjacent to the respective label (Viegas [0044] the chart generation module 124A may generate suggested charts based on the suggested chart types. An insights table 204 that previously displayed suggested charts representing the entire data table 120 may be dynamically updated to show at least one suggested chart representing the subset of data selected by the user).

With respect to dependent claim 9, Viegas as modified by Zhou further teaches wherein the plurality of recommended charts include a label for one or more chart axis, and a label for one or more of the plurality of data series (Viegas [0045] the chart generation module 124A may create one or more suggested charts based on the one or more suggested chart types for the selected subset of data. For example, as depicted, suggested bar chart 302 is generated to represent the selected subset of data. A bar chart may be produced using the rule 125A or the machine learning model 123 because the number of unique values in the "City" column does not exceed a bar chart threshold, and the relationship between the "City" column and the "Sales" is identified as a relationship designated for visualization. In other words, the bar chart may be produced because it may be determined to represent the selected subset of data more clearly to the user than other types of charts).
wherein a chart type may be associated with at least one of a line chart, scatter plot, column chart, bar chart, or geographic chart (Viegas [0028] preferred chart type (e.g., bar, line, pie, area, scatter, column, etc.).

With respect to dependent claim 11, Viegas as modified by Zhou further teaches wherein the plurality of recommended charts are determined further based on one or more best practices for presenting data in a graphical form (Viegas [0068] Fig. 7, data tables containing few repetitions of unique values in columns may not be facetable. In some implementations, the statistical analysis can be performed to also determine which column or columns may be faceted based on the unique values of each of the columns. The column determined to be faceted may be referred to as a categorical column).

Regarding claim 12; the instant claims recite substantially same limitations as the above-rejected claim 1 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 13, Viegas as modified by Zhou further teaches provide the plurality of recommended charts to a computing device that is different from the system including the one or more processors for display (Viegas [0026] the statistical engine 114 and/or the training engine 116 may include a processing device or devices, such as a computer, microprocessor, logic device or other device or processor that is configured with hardware, firmware, and software to 

Regarding claim 14; the instant claims recite substantially same limitations as the above-rejected claim 2 and is therefore rejected under the same prior-art teachings.

With respect to dependent claim 15, Viegas as modified by Zhou further teaches receive a selection of a first chart of the plurality of recommended charts; and update the machine learning model based on the received selection (Viegas [0056] the processing device may order the suggested charts in the chart suggestion list 200 based on the score, with the highest scoring suggested charts being displayed more preferentially (e.g., higher up) in the chart suggestion list 200. The processing device may also use a diversity criterion to determine the order of the suggested charts in the chart suggestion list 200. For example, if the top two charts with the highest scores are of a similar chart type and represent data in a similar fashion, a third chart having a different chart type may be rearranged to be displayed more prominently than the second highest ranking chart if the third chart is of a different type and represents the data in a different fashion. Thus, even though the third chart has a lower score than the second chart with the second highest score, the third chart may be displayed above the second chart).

Regarding claims 16; the instant claims recite substantially same limitations as the above-rejected claims 4, 9 & 15 and is therefore rejected under the same prior-art teachings.

Regarding claims 17-18; the instant claims recite substantially same limitations as the above-rejected claims 1-2 and is therefore rejected under the same prior-art teachings.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Viegas, in view of Zhou, as applied to claim 1, further in view of Dubetz et al. [US 20140156763 A1, December 5, 2012].

With respect to dependent claim 21, Viegas as modified by Zhou does not teach wherein the user is associated with the application, and the method further comprises identifying the user type of the user based on the user’s association with the application.
Dubetz teaches wherein the user is associated with the application, and the method further comprises identifying the user type of the user based on the user’s association with the application ([0015] subscribing to a user 110 may include selecting one or more users for a user to follow. Subscribing may include selecting a group type (e.g. user type) corresponding to users that belong to a particular organization (e.g., sales, marketing or personnel management) or users that are responsible for certain tasks (e.g., placing orders, creating business objects or testing 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Viegas as modified by Zhou with identifying the user type based on the user’s association with the application of Dubetz. Such a modification would provide selecting a defined group of users (Dubetz [0046]).

With respect to dependent claim 22, Viegas as modified by Zhou does not teach wherein the user type identified is an organization to which the user belongs.
Dubetz teaches wherein the user type identified is an organization to which the user belongs ([0015] subscribing to a user 110 may include selecting one or more users for a user to follow. Subscribing may include selecting a group type (e.g. user type) corresponding to users that belong to a particular organization (e.g., sales, marketing or personnel management) or users that are responsible for certain tasks (e.g., placing orders, creating business objects or testing business objects)/application. If a group is selected, then all of the users belonging to the group may be included in the subscription).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Viegas as modified by Zhou with identifying the user type based on the user’s organization with the application of Dubetz. Such a modification would provide selecting a defined group of users (Dubetz [0046]).
Response to Amendment
In response to the 12/30/2020 office action claims 1-5 and 7-18 have been amended, new claims 21-22 have been added, and claims 19-20 have been cancelled. Claims 1- 18 and 21-22 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 03/29/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153